Citation Nr: 0019621	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  94-48 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
chronic lumbosacral strain.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from May 1960 to March 1964.



FINDINGS OF FACT

1.  Evidence needed to equitably adjudicate the veteran's 
case has been obtained.  The duty to assist has been 
fulfilled.

2.  The veteran's lower back disability causes slight 
limitation of motion with pain.  Evidence of lumbosacral 
strain with muscle spasm on extreme forwarding bending, loss 
of lateral spine motion, moderate limitation of motion, or 
intervertebral disc syndrome with moderate recurring attacks 
is not present.  The disability is productive of no more than 
mild impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's chronic lumbosacral strain disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.3, 4.7, Part 4, Diagnostic Code 5295 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record indicates that the veteran has submitted 
a well-grounded claim.  The VA, therefore, has a duty to 
assist him in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  The Board of Veterans' 
Appeals (Board) is satisfied that all necessary evidence has 
been received for an equitable disposition of the appeal and 
adequately developed.  Id. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is noted that it is the defined and consistently applied 
policy of the VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.3 (1999).

Review of the record shows that in November 1964 the RO 
granted service connection for the veteran's chronic strain 
of the lumbosacral spine and assigned a 10 percent disability 
rating.  At that time, the veteran's symptoms were minimal.  
Thereafter, VA and private examinations and outpatient 
treatment reports dated from 1966 to 1991 show continued 
treatment.  Private medical reports then show that the 
veteran incurred a post-service on-the-job back injury in 
1991 and thereafter complained of increased lower back 
symptoms.  Reports from Long Beach Physical Therapy dated in 
May 1991 show that the veteran no longer had numbness or 
giving way of the lower extremity, although intermittent 
lumbar stiffness was present and a May 1992 medical 
evaluation from the veteran's employer shows that he 
sustained a work injury in February 1991 after which he 
complained of increased pain on lifting, bending, stooping 
and prolonged sitting.  The diagnoses were chronic 
musculoligamentous strain, lumbosacral spine and residuals of 
compression injury to the sacrococcygeal area.

At his personal hearing in November 1996, the veteran 
testified that he had muscle spasms before and after the 
work-related incident, and although he had pain he did not 
miss any days from work.  Private medical reports from 
Wiltse-Wiater Orthopedic Group and Long Beach Medical Group, 
Incorporated dated from 1991 to 1996 show continued 
participation in physical therapy and that the veteran 
continued to receive medication.

The veteran seeks an increased rating in excess of 10 
percent.  However, review of applicable rating provisions and 
clinical findings establish that the veteran's lower back 
disability picture does not more nearly approximate the 
criteria required for a rating in excess of 10 percent.  
Although the veteran testified that his back disability 
produced restricted movement, pain, and muscle spasm, recent 
clinical findings show that the disability is productive of 
no more than mild impairment.

Recent clinical findings show that the veteran's chronic 
lumbosacral strain is productive of no more than slight 
impairment.  The Rating Schedule provides that slight 
limitation of motion warrants a 10 percent rating and 
moderate limitation of motion warrants a 20 percent 
evaluation.  38 C.F.R. § Part 4, Code 5292.  Here, objective 
evaluation in June 1999 showed flexion to 75 degrees (95 
degrees normal), extension to 30 degrees (35 degrees normal), 
right and left lateral bending to 40 degrees (40 degrees 
normal), and right and left lateral rotation to 35 degrees 
(35 degrees normal).  Additionally after examination, the 
examiner stated that the veteran had a normal gait with 
limited range of motion of the lumbar spine, which was mild.  
Given the foregoing, evidence of moderate limitation of 
motion is not present.  Thus, under this schedular provision 
entitlement to an increased rating in excess of 10 percent is 
not warranted.  38 C.F.R. § 4.7, Part 4, Code 5292. 

The requisite criteria for an increased rating in excess of 
10 percent under Code 5293 are not met either.  Under that 
provision, mild intervertebral disc syndrome warrants a 10 
percent rating and moderate intervertebral disc syndrome with 
recurring attacks warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  At the outset, the 
Board acknowledges the veteran's complaints of having 
constant back pain which occasionally radiates to his right 
lower extremity and causes numbness.  The pain was described 
as sharp and throbbing with prolonged sitting, bending, and 
lifting.  It is also acknowledged that X-ray studies show an 
anterior lipping at L2 and L3 without narrowing and minimal 
sclerotic influence at the two levels, although normal 
heights and disc spaces were observed and no rotational 
deformity was noted.  Sacroiliac joints and bony density were 
normal as well.  In spite of the foregoing, objective 
findings revealed no tenderness of the peripheral muscles, 
supraspinatus and infraspinatus ligaments, and sacroiliac 
joints.  Sciatic tension did not cause back or leg pain while 
sitting although the veteran complained of pain in the supine 
position while the hip and knee were flexed.  Additionally, 
neurological examination showed motor strength of the lower 
extremities to 5/5 and patellar and Achilles' reflexes were 
symmetrical bilaterally.  Sensation was diminished over the 
right leg but normal of the left.  The examiner found that 
the veteran did not have spinal tenderness although bending, 
lifting, and prolonged sitting caused flare-ups.  The pain 
was mild.  Thus, under Code 5293 evidence of intervertebral 
disc syndrome with moderate recurring attacks is not present 
and an increased rating pursuant to this provision is not 
warranted.  38 C.F.R. § 4.7, Part 4, Code 5293.

When applying the provisions of 5292 and 5293, the provisions 
of Sections 4.40 and 4.45 are applicable.  VAOPGCPREC 36-97 
(December 12, 1997).  Section 4.40 provides that as to the 
musculoskeletal system, it is essential that the examination 
on which ratings are based adequately portray any functional 
loss which may be due to pain.  Id.; 38 C.F.R. § 4.40 (1999).  
Section 4.45 provides that pain on movement is a relevant 
consideration for determinations of joint disabilities.  
VAOPGCPREC 36-97; 38 C.F.R. § 4.45.  The lumbosacral spine is 
considered a minor within the group of minor joints.  
VAOPGCPREC 36-97; 38 C.F.R. § 4.45(f).  

The Board acknowledges that the veteran testified that his 
back disability produced the same symptoms, (pain, muscle 
spasm, restricted movement, and numbness of the legs), before 
and after his post-service work-related injury.  Nonetheless, 
entitlement to an increased rating resulting from increased 
functional impairment is not warranted.  Indeed, the 
veteran's slight limitation of motion with pain on movement 
is acknowledged but evidence of increased functional 
impairment so as to warrant an increased rating is not 
present.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.10 (1999).  There is no evidence of record 
establishing that the veteran is unable to perform the normal 
working movement of the body with normal excursion, strength, 
speed, and coordination.  The disability is not productive of 
excess fatigability, deformity or atrophy of disuse, or 
disturbance of locomotion either.  Recent examination 
revealed symmetrical reflexes throughout.  The veteran also 
had a normal gait and 5/5 strength of the lower extremities.  
The examiner expressly noted that no evidence of weakened 
movement, lack of endurance and incoordination was present, 
and lumbar lordosis was normal.  No muscle spasm was present, 
too.  Further, the record shows that the veteran works full-
time, and his job duties require standing, walking, and 
occasional light lifting.  The examiner found that the 
veteran's pain was mild.  Given the foregoing, entitlement to 
an increased rating in this regard is not warranted.  

Entitlement to an increased rating under Code 5295 is also 
not warranted.  That rating provision provides that a 10 
percent rating is warranted for sacroiliac injury and 
weakness and lumbosacral strain with characteristic pain on 
motion and a 20 percent evaluation is warranted for 
sacroiliac injury and weakness or lumbosacral strain with 
muscle spasm on extreme forward bending, and unilateral loss 
of lateral spine motion in a standing position.  
38 C.F.R. § Part 4, Codes 5294, 5295.  Id.  Recent clinical 
findings show that the veteran's chronic lumbosacral strain 
is productive of characteristic pain on motion.  Examination 
in June 1999 showed slight limitation of motion with pain but 
no evidence of muscle spasm on extreme forward bending, loss 
of lateral spine motion was present.  As previously noted, 
flexion was to 75 degrees with extension to 30 degrees, 
lateral bending to 40 degrees, bilaterally and lateral 
rotation to 35 degrees, bilaterally.  There was normal lumbar 
lordosis and no muscle spasm.  No tenderness of the 
sacroiliac joints was present either.  The diagnosis was 
chronic symptomatic lumbar spine strain.  Again, after 
examination, the examiner found that the veteran's disability 
was mild.

Regarding this matter, the provisions of 3.321(b)(1) have 
also been considered.  But there is no evidence of an 
exceptional disability picture.  Shipwash v. Brown, 
8 Vet. App. at 227.  The veteran's disability is not 
productive of frequent hospitalization or marked interference 
with employment that is exceptional so as to preclude the use 
of the regular rating criteria.  The disability does not 
cause marked interference with employment.  The veteran is 
employed full-time and although pain is present, he performs 
the duties of his job.  Additionally, there is no evidence of 
record indicating that he has lost any time from work because 
of his disability or that the disability is productive of 
frequent hospitalization.  Therefore, an increased evaluation 
on an extra-schedular basis is not warranted.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The claim is denied.


ORDER

Entitlement to an evaluation in excess 10 percent for chronic 
lumbosacral strain is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

